Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				Status of Claims
Claim 1-10,21-26 are pending
Claim 1-10,21-26 are rejected

Claim Objections

Claim 1,21 are objected to because claim 1 recites the limitation “the terminal being simultaneously access the first network slice and the second network slice”…the claim should read “the terminal being simultaneously access by the first network slice and the second network slice”…appropriate correction is required, a similar issue exist with claim 21 appropriate correction is required

Claim 4 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim. Claim 4 cannot depend on claim 1, 2, 3 at the same time.  See MPEP § 608.01(n).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3  is/are rejected under 35 U.S.C. 103 as being unpatentable over Chandramoulli (WO/2018/141945 A1) hereinafter Chandra and in view of Singh et al. (US-PG-PUB 2017/0339688 A1) and in view of Duggal (WO 2009/042840 A1) 


The invention is about slice prioritization and is show in figure 4

    PNG
    media_image1.png
    521
    447
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    506
    453
    media_image2.png
    Greyscale







The primary reference Chandramouli control plane message prioritization and is shown in fig. 3

    PNG
    media_image3.png
    394
    641
    media_image3.png
    Greyscale
















The secondary reference Singh is about slicing and is shown in fig. 4


    PNG
    media_image4.png
    776
    886
    media_image4.png
    Greyscale






The 3rd reference is about data session conflict resolution and is shown in fig. 3 

    PNG
    media_image5.png
    748
    412
    media_image5.png
    Greyscale

As to claim 1.Chamdramouli teaches a service processing method (fig.3 a 5g network which works according to method see also 62455193 fig.3) comprising:
(Chandra [0023] slice/service information being provided to Ue and  fig.2 RRC signaling exchanged between Ue and network and [0007] message being exchanged between Ue and core network see also provisional 62455193 fig.2 ), by a terminal in a 5th Generation (SG) communication system (Chandra [0023] slice/service information being provided to Ue fig.2 a Ue 10 in communication with a 5g network see also provisional 62455193 fig.2 ), wherein the 5G communication system comprises at least a first network slice and a second network slice (Chandra fig. 3 [0025]  5g network having a first and a second slice see also [0016] see also provisional [0016] ), the terminal being simultaneously access by the first network slice and the second network slice(Chandra [0015] slice getting in competition and two PDU sessions part of a same Ue and [0014] each PDU session being associated with different slices see also [0016] see also provisional 62455193 [0014]-[0016] ), 
preferentially processing (Chandra [0014]-[0016] each PDU session associated with a different slice ID and two pdu session coming in competition and are part of a same Ue and [0016] URLCC traffic being prioritized see also provisional 62455193 [0014]-[0016]), by the terminal (Chandra [0015] PDU session associated with a same Ue), a service of the high-priority network slice based on the priorities when a service of the first network slice collides with a service of the second network slice (Chandra  [0016] a URLLC and IoT traffic being carried by two different slices and URLCC being processed first and action being taken in order to avoid traffic impediment that might be cause by delay tolerant traffic see also 62455193 [0016]).
Chandra teaches exchange between Ue and network regarding slice information such as priority, but Chandra does not expressly teach a first message having first information 
however Singh from a similar field of endeavor teaches a first message (Singh fig.4 step 401 [0035]  in response to attachment procedure NSI supported by core network being made known i.e. message to Ue and see also fig.1 a Ue supporting multiple service i.e. slice and [0043] Ue able to connect to eMBB NSI and mIot NSI simultaneously see also fig.1 a Ue having two slices [0046] and [0048] configuration information of NSI ID including a first slice and a second slice being provided to Ue and [0046] and [0048] configuration information of NSI ID(s) including a first slice and a second slice being provided to Ue ) having first information (Singh fig.4 [0035] step 401 in response to attachment procedure NSI i.e. first information being made known i.e. message to Ue see also fig.1 a Ue supporting multiple service i.e. slice and [0043] Ue able to connect to eMBB NSI and mIot NSI simultaneously see also [0046]) having wherein the first message comprises first information of the first network slice (Singh fig.4 [0035] step 401 in response to attachment procedure NSI i.e. first information being made known i.e. message to Ue and information being broadcast repeatedly i.e. information regarding first slice and second slice having NSI of the different network slice see also fig.1 a Ue supporting multiple service i.e. slice and [0043] Ue able to connect to eMBB NSI and mIot NSI simultaneously and [0046] and [0048] configuration information of NSI ID(s) including a first slice and a second slice being provided to Ue) a priority corresponding to the first information (looking at applicant specification as published [0090] priority is determined based on network slice identifier  or [0027] or priority information may be determine based on subscription data or [0155] priority being determined based on service type for which terminal is subscribed to, based on this Singh teaches [0035] transmitted information may include information such as service type i.e. which give clue about priority and user type and is not limited to this see also fig.1 a Ue supporting multiple service i.e. slice and [0043] Ue able to connect to eMBB NSI and mIot NSI simultaneously see also [0046]), second information of the second network slice (Singh fig.4 step 401 in response to attachment procedure NSI i.e. first information being made known i.e. message to Ue and information being broadcast repeatedly i.e. information regarding first slice and second slice having NSI of the different network slice see also fig.1 a Ue supporting multiple service i.e. slice and [0043] Ue able to connect to eMBB NSI and mIot NSI simultaneously see also [0046] and [0048] configuration information of NSI ID(s) including a first slice and a second slice being provided to Ue), and a priority corresponding to the second information (looking at applicant specification as published [0090] priority is determined based on network slice identifier  or [0027] or priority information may be determine based on subscription data or [0155] priority being determined based on service type for which terminal is subscribed to, based on this Singh teaches [0035] transmitted information may include information such as service type i.e. which give clue about priority and user type and is not limited to this see also fig.1 a Ue supporting multiple service i.e. slice and [0043] Ue able to connect to eMBB NSI and mIot NSI simultaneously [0046] and [0048] configuration information of NSI ID(s) including a first slice and a second slice being provided to Ue).
(Singh [0006]).
The combination of Chandra and Singh teaches more particularly Chandra teaches when a service of the first network slice collides with a service of the second network slice, however Chandra does not expressly teaches Ue preferentially process the slice of the high priority 
However Duggal from a similar field of endeavor teaches preferentially processing the service of the high priorities when two slices collides (Duggal [0062] [0063] a conflict between two slices/PDU based on which the lower priority slice/pdu being shutdown and the higher priority slice/pdu being processed and [0085] the conflict resolution being automatically resolved at the Ue).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Duggal and the combined teaching of Chandra and Singh to use a conflict resolution at the Ue. Because Duggal teaches a method of prioritizing slice in case of conflict thus providing better spectrum utilization (Duggal [0035]).

As to claim 3. The combination of Chandra, Singh and Duggal teaches all the limitations of parent claim 1,

an identifier of the network slice, a network slice instance identifier, single network slice selection assistance information (S-NSSAI), or a slice/service type and
the second information of the network slice comprises one or more of the following:
an identifier of the network slice, a network slice instance identifier, S-NSSAI, or a slice/service type
However Singh from a similar field of endeavor teaches wherein the first information of the network slice comprises one or more of the following:
an identifier of the network slice, a network slice instance identifier, single network slice selection assistance information (S-NSSAI), or a slice/service type(looking at applicant specification as published [0090] priority is determined based on network slice identifier  or [0027] or priority information may be determine based on subscription data or [0155] priority being determined based on service type for which terminal is subscribed to, based on this Singh teaches [0035] transmitted information may include information such as service type i.e. which give clue about priority and user type and is not limited to this see also fig.1 a Ue supporting multiple service i.e. slice); and
the second information of the network slice comprises one or more of the following:
an identifier of the network slice, a network slice instance identifier, S-NSSAI, or a slice/service type(looking at applicant specification as published [0090] priority is determined based on network slice identifier  or [0027] or priority information may be determine based on subscription data or [0155] priority being determined based on service type for which terminal is subscribed to, based on this Singh teaches [0035] transmitted information may include information such as service type i.e. which give clue about priority and user type and is not limited to this see also fig.1 a Ue supporting multiple service i.e. slice).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Singh and the teaching of Chandra to use a registration acceptance message in order to provide information about an allowed slice. Because Singh teaches a method of instantly selecting a most appropriate slice in order to provide a service thus providing efficient spectrum utilization (Singh [0006]).

Claim 2  is/are rejected under 35 U.S.C. 103 as being unpatentable over Chandramoulli (WO/2018/141945 A1) hereinafter Chandra and in view of Singh et al. (US-PG-PUB 2017/0339688 A1) and in view of Duggal (WO 2009/042840 A1) and in view of Singh et al. (US-PG-PUB 2018/0227871 A1) hereinafter Singh7871.

As to claim 2. The combination Duggal, Singh and Chandra teaches all the limitations of parent claim 1,
The combination Duggal, Singh and Chandra does not teach of wherein the first message is a registration accept message; and
before the terminal receives the registration accept message, the method further comprises:

However Singh from a similar field of endeavor teaches wherein the first message is a registration accept message (Singh7871 [0051] a registration accept message fig. 4, S414 a registration accept message), and
before the terminal receives the registration accept message, the method further comprises:
sending (Singh7871 fig. 4, S401 a registration request message), by the terminal (Singh7871 fig. 4, S401 a registration request message). a registration request message to an access network device (Singh7871 fig. 4, S401 a registration request message).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Singh and the combined teaching of Chandra and Duggal to use a registration acceptance message in order to provide information about an allowed slice. Because Singh teaches a method of instantly selecting a most appropriate slice in order to provide a service thus providing efficient spectrum utilization (Singh7871 [0004]).

Claim 4  is/are rejected under 35 U.S.C. 103 as being unpatentable over Chandramoulli (WO/2018/141945 A1) hereinafter Chandra and in view of Singh et al. (US-PG-PUB 2017/0339688 A1) and in view of Duggal (WO 2009/042840 A1) and in view of Ying et al. (US-PG-PUB 2018/0199334 A1) 

As to claim 4. The combination of Chandra, Singh and Duggal teaches all the limitation of parent claim 1,
Chandra, teaches wherein the preferentially processing, by the terminal, a service of the high-priority network slice based on the priorities when a service of the first network slice collides with a service of the second network slice (Chandra [0015] slice getting in competition and two PDU sessions part of a same Ue and [0014] each PDU session being associated with different slices see also [0016] see also provisional 62455193 [0014]-[0016]), comprises:
The combination of Chandra, Singh and Duggal does not teach when a priority of the first network slice is the same as a priority of the second network slice, preferentially processing, by the terminal, a service of a high-load network slice; or randomly selecting, by the terminal, a network slice, and processing a service of the selected network slice; or preferentially processing, by the terminal, a service that is of a network slice and that arrives first.
However Ying teaches  when a priority of the first network slice is the same as a priority of the second network slice, preferentially processing, by the terminal, a service of a high-load network slice; or randomly selecting, by the terminal, a network slice (Ying [0174] lines 14-16 for scheduling request with a same priority enb/gnb can selecting a service using random selection); and processing a service of the selected network slice; or preferentially processing, by the terminal, a service that is of a network slice and that arrives first.
Thus, it would have been obvious to a person of ordinary skills before the effective filing date of the application to combine the teaching Ying and the combined (Ying [0002]-[0005]).

Claim 5,21,23   is/are rejected under 35 U.S.C. 103 as being unpatentable over Chandramoulli (WO/2018/141945 A1) hereinafter Chandra and in view of Singh et al. (US-PG-PUB 2017/0339688 A1) 

As to claim 5. Chandra teaches a service processing (fig.3 a 5g network which works according to method see also 62455193 fig.3) method, comprising:
receiving(Chandra [0044] control plane message being sent to AMF see also provisional 62455193 [0044] ), a first message(Chandra [0044] control plane message being sent to AMF see also provisional 62455193 [0044] ),  by an access and mobility management function (AMF) in a 5th Generation (5G) communication system(Chandra [0044] control plane message being sent to AMF see also provisional 62455193 [0044]), wherein the 5G communication system comprises a plurality of network slices(Chandra fig. 3 5g network having a first and a second slice i.e. multiple or plurality network slice see also [0016] see also provisional [0016] ), 
preferentially processing (Chandra [0041] prioritization taking place at the AMF [0014]-[0016] each PDU session associated with a different slice ID and two pdu session coming in competition and are part of a same Ue and [0016] URLCC traffic being prioritized see also provisional 62455193 [0014]-[0016]),, by the AMF (Chandra [0041] prioritization taking place at the AMF see also 62455193 [0041]). 
a service of the high-priority network slice based on the priority when services of the plurality of network slices collide (Chandra [0041] prioritization taking place at the AMF and [0037] prioritization taking place at gnb-AMF interface  [0016] a URLLC and IoT traffic being carried by two different slices and URLCC being processed first and action being taken in order to avoid traffic impediment that might be cause by delay tolerant traffic see also 62455193 [0016]), the AMF being shared by the plurality of network slices( Chandra [0038] AMF to gnb having multiple STCP streams i.e. slices).
Chandra does not teach a first message comprise, wherein the first message comprises first information of the plurality of network slices that a terminal subscribes to, and a priority corresponding to the first information
However Singh from a similar field of endeavor teaches a first message comprise (Singh [0032] a request being sent to a core network),
wherein the first message comprises first information of the plurality of network slices that a terminal subscribes to(Singh [0032] a request being sent to a core network and request include NSI ID  )  and a priority corresponding to the first information(looking at applicant specification as published [0090] priority is determined based on network slice identifier  or [0027] or priority information may be determine based on subscription data or [0155] priority being determined based on service type for which terminal is subscribed to, based on this Singh teaches [0032] transmitted information may include information such as service type i.e. which give clue about priority and user type and is not limited to this see also fig.1 a Ue supporting multiple service i.e. slice); 
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Singh and the teaching of Chandra to use a registration acceptance message in order to provide information about an allowed slice. Because Singh teaches a method of instantly selecting a most appropriate slice in order to provide a service thus providing efficient spectrum utilization (Singh [0006]).

As to claim 21 Chandra teaches an apparatus (Chandra fig.3 [0025] apparatus gnb and Ue) in a 5th Generation (5G) communication system (Chandra fig.3 [0025] a 5G), wherein the 5G communication system comprises at least a first network slice and a second network slice (Chandra fig.3 [0025] a first slice and a second slice), the apparatus being simultaneously access the first network slice and the second network slice(Chandra [0015] slice getting in competition and two PDU sessions part of a same Ue and [0014] each PDU session being associated with different slices see also [0016] see also provisional 62455193 [0014]-[0016]), comprising:
at least one processor (Chandra [0049] processor 514); and
at least one memory (Chandra [0049] 516 memory), the at least one memory comprising instructions that when executed by the at least one processor (Chandra [0049] computer instruction), cause the apparatus to perform, at least, the following:
preferentially processing a service of the high-priority network slice based on the priorities when a service of the first network slice collides with a service of the second  (Chandra [0014]-[0016] each PDU session associated with a different slice ID and two pdu session coming in competition and are part of a same Ue and [0016] URLCC traffic being prioritized see also provisional 62455193 [0014]-[0016]),.
Chandra teaches exchange between Ue and network regarding slice information such as priority but does not expressly teach a first message having first information wherein the first message comprises first information of the first network slice a priority corresponding to the first information, second information of the second network slice and a priority corresponding to the second information
however Singh from a similar field of endeavor teaches a first message (Singh fig.4 step 401 [0035]  in response to attachment procedure NSI supported by core network being made known i.e. message to Ue and see also fig.1 a Ue supporting multiple service i.e. slice and [0043] Ue able to connect to eMBB NSI and mIot NSI simultaneously see also [0046] and [0048] configuration information of NSI ID including a first slice and a second slice being provided to Ue and [0046] and [0048] configuration information of NSI ID(s) including a first slice and a second slice being provided to Ue ) having first information (Singh fig.4 [0035] step 401 in response to attachment procedure NSI i.e. first information being made known i.e. message to Ue see also fig.1 a Ue supporting multiple service i.e. slice and [0043] Ue able to connect to eMBB NSI and mIot NSI simultaneously see also [0046]) having wherein the first message comprises first information of the first network slice (Singh fig.4 [0035] step 401 in response to attachment procedure NSI i.e. first information being made known i.e. message to Ue and information being broadcast repeatedly i.e. information regarding first slice and second slice having NSI of the different network slice see also fig.1 a Ue supporting multiple service i.e. slice and [0043] Ue able to connect to eMBB NSI and mIot NSI simultaneously and [0046] and [0048] configuration information of NSI ID(s) including a first slice and a second slice being provided to Ue) a priority corresponding to the first information (looking at applicant specification as published [0090] priority is determined based on network slice identifier  or [0027] or priority information may be determine based on subscription data or [0155] priority being determined based on service type for which terminal is subscribed to, based on this Singh teaches [0035] transmitted information may include information such as service type i.e. which give clue about priority and user type and is not limited to this see also fig.1 a Ue supporting multiple service i.e. slice and [0043] Ue able to connect to eMBB NSI and mIot NSI simultaneously see also [0046]), second information of the second network slice (Singh fig.4 step 401 in response to attachment procedure NSI i.e. first information being made known i.e. message to Ue and information being broadcast repeatedly i.e. information regarding first slice and second slice having NSI of the different network slice see also fig.1 a Ue supporting multiple service i.e. slice and [0043] Ue able to connect to eMBB NSI and mIot NSI simultaneously see also [0046] and [0048] configuration information of NSI ID(s) including a first slice and a second slice being provided to Ue), and a priority corresponding to the second information (looking at applicant specification as published [0090] priority is determined based on network slice identifier  or [0027] or priority information may be determine based on subscription data or [0155] priority being determined based on service type for which terminal is subscribed to, based on this Singh teaches [0035] transmitted information may include information such as service type i.e. which give clue about priority and user type and is not limited to this see also fig.1 a Ue supporting multiple service i.e. slice and [0043] Ue able to connect to eMBB NSI and mIot NSI simultaneously [0046] and [0048] configuration information of NSI ID(s) including a first slice and a second slice being provided to Ue).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Singh and the teaching of Chandra to use a registration acceptance message in order to provide information about an allowed slice. Because Singh teaches a method of instantly selecting a most appropriate slice in order to provide a service thus providing efficient spectrum utilization (Singh [0006]).

As to claim 23. The combination of Chandra and Singh teaches all the limitation of parent claim 21,
 Chandra   does not teach wherein the first information of the network slice comprises one or more of the following:
an identifier of the network slice, a network slice instance identifier, single network slice selection assistance information (S-NSSAI), or a slice/service type; and
the second information of the network slice comprises one or more of the following:
an identifier of the network slice, a network slice instance identifier, S-NSSAI, or a slice/service type.
However Singh from a similar field of endeavor teaches an identifier of the network slice, a network slice instance identifier, single network slice selection assistance information (S-NSSAI), or a slice/service type (looking at applicant specification as published [0090] priority is determined based on network slice identifier  or [0027] or priority information may be determine based on subscription data or [0155] priority being determined based on service type for which terminal is subscribed to, based on this Singh teaches [0035] transmitted information may include information such as service type i.e. which give clue about priority and user type and is not limited to this see also fig.1 a Ue supporting multiple service i.e. slice);
the second information of the network slice comprises one or more of the following:
an identifier of the network slice, a network slice instance identifier, S-NSSAI, or a slice/service type(looking at applicant specification as published [0090] priority is determined based on network slice identifier  or [0027] or priority information may be determine based on subscription data or [0155] priority being determined based on service type for which terminal is subscribed to, based on this Singh teaches [0035] transmitted information may include information such as service type i.e. which give clue about priority and user type and is not limited to this see also fig.1 a Ue supporting multiple service i.e. slice).

Claim 6,7,8,9,22   is/are rejected under 35 U.S.C. 103 as being unpatentable over Chandramoulli (WO/2018/141945 A1) hereinafter Chandra and in view of Singh et al. (US-PG-PUB 2017/0339688 A1) and in view of Singh et al. (US-PG-PUB 2018/0227871 A1) hereinafter Singh7871.

As to claim 6. wherein the receiving, by an AMF, a first message comprises:

The combination of Chandra and Singh does not teach receiving, by the AMF, the first message sent by a second device, wherein the first message comprises the first information of the one or more network slices that the terminal subscribes to and the priority corresponding to the first information, and the second device is a user data management (UDM) or a policy control function (PCF); and
 before the receiving, by an AMF, the first message, the method further comprises:
sending, by the AMF, a first request to the second device, wherein the first request is used to request the first information of the one or more network slices that the terminal subscribes to and the priority corresponding to the first information.
However singh7871 teaches receiving (Singh7871 [0045] AMF receiving), by the AMF(Singh7871 [0045] AMF receiving), the first message sent by a second device (Singh [0045] discovery response being sent to AMF), wherein the first message comprises the first information of the one or more network slices that the terminal subscribes to and the priority corresponding to the first information (Singh7871 [0045] slice type i.e. priority and NSSAI being received by AMF), and the second device is a user data management (UDM) or a policy control function (PCF) (Singh [0045] information obtained from UDM or PCF being forwarded to AMF via NRF and [0042] AMF communicating with UDM ); and
 before the receiving, by an AMF, the first message, the method further comprises:
(Singh7871] [0042]an inquiry i.e. a request  being sent to the UDM by the AMF), by the AMF(Singh7871] [0042]an inquiry i.e. a request  being sent to the UDM by the AMF), a first request to the second device(Singh7871] [0042]an inquiry i.e. a request  being sent to the UDM by the AMF), wherein the first request is used to request the first information of the one or more network slices that the terminal subscribes to and the priority corresponding to the first information(Singh7871 [0042] AMF inquiring or requesting subscription information of the Ue from UDM).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Singh and the combined teaching of Chandra and Singh to use a registration acceptance message in order to provide information about an allowed slice. Because Singh teaches a method of instantly selecting a most appropriate slice in order to provide a service thus providing efficient spectrum utilization (Singh7871 [0004]).

As to claim 7. The combination of Chandra and Singh teaches all the limitations of parent claim 5,
The combination of Chandra and Singh does not teach wherein the receiving, by an AMF, a first message comprises:
wherein the receiving, by an AMF, a first message comprises:
receiving, by the AMF, the first message sent by a policy function entity (PCF), wherein the first message comprises the priority corresponding to the first information of the network slice; and

sending, by the AMF, a second request to the policy function entity PCF, wherein the second request is used to request a priority of a network slice that the terminal subscribes to, and the second request comprises the first information.
receiving (Singh7871 [0045] AMF receiving), by the AMF (Singh7871 [0045] AMF receiving), the first message sent by a policy function entity (PCF) (Singh7871 [0045] slice type i.e. priority and NSSAI being received by AMF), wherein the first message comprises the priority corresponding to the first information of the network slice (Singh [0045] a slice type i.e. priority); and
before the receiving, by an AMF, the first message, the method further comprises:
sending(Singh7871] [0042]an inquiry i.e. a request  being sent to the UDM by the AMF),, by the AMF(Singh7871] [0042]an inquiry i.e. a request  being sent to the UDM by the AMF),, a second request to the policy function entity PCF(Singh7871] [0042]an inquiry i.e. a request  being sent to the UDM by the AMF),, wherein the second request is used to request a priority of a network slice that the terminal subscribes to, and the second request comprises the first information (Singh7871] [0043] a discovery request being send to NRF which obtain information about NSSAI, slice type and slice id from PCF see also [0045]).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Singh and the combined teaching of Chandra and Singh to use a registration acceptance message in (Singh7871 [0004]).

As to claim 8. The combination of Chandra and Singh teaches all the limitations of parent claim 7,
The combination of Chandra and Singh does not teach wherein the first information of the network slice comprises one or more of the following:
an identifier of the network slice, a network slice instance identifier, single network slice selection assistance information (S-NSSAI), or a slice/service type
However Singh7871 from a similar field of endeavor teaches wherein the first information of the network slice comprises one or more of the following:
an identifier of the network slice, a network slice instance identifier, single network slice selection assistance information (S-NSSAI), or a slice/service type(looking at applicant specification as published [0090] priority is determined based on network slice identifier  or [0027] or priority information may be determine based on subscription data or [0155] priority being determined based on service type for which terminal is subscribed to, based on this Singh teaches [0035] transmitted information may include information such as service type i.e. which give clue about priority and user type and is not limited to this see also fig.1 a Ue supporting multiple service i.e. slice).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Singh and the combined teaching of Chandra and Singh to use a registration acceptance message in (Singh7871 [0004]).

As to claim 9. The combination of Chandra and Singh teaches all the limitations of parent claim 5,
The combination of Chandra and Singh does not teach sending, by the AMF, a registration accept message to an access network device, wherein the registration accept message comprises the first information of the one or more network slices that the terminal subscribes to and the priority corresponding to the first information; and
before the receiving, by an AMF, a first message, the method further comprises:
receiving, by the AMF, a registration request message that is sent by the terminal and forwarded by the access network device.
However Singh7871 from a similar field of endeavor teaches after the receiving, by an AMF, a first message, further comprising:
sending(Singh7871 [0051] a registration accept message fig. 4, S414 [0051] a registration accept message), by the AMF(Singh7871 [0051] a registration accept message fig. 4, S414 a registration accept message), a registration accept message to an access network device(Singh7871 [0051] a registration accept message fig. 4, S414 a registration accept message), wherein the registration accept message comprises the first information of the one or more network slices that the terminal subscribes to and the priority corresponding to the first information (Singh7871 [0051] registration accept message including NSSAI, pdu session state, a mobility limitation i.e. related to QOS i.e. priority); and
before the receiving (Singh7871 [0054] Ue transmitting a registration request to AMF i.e. being receiving from AMF), by an AMF (Singh7871 [0054] Ue transmitting a registration request to AMF i.e. being receiving from AMF), a first message (Singh7871 [0054] Ue transmitting a registration request to AMF i.e. being receiving from AMF), the method further comprises:
receiving (Singh7871 [0054] Ue transmitting a registration request to AMF i.e. being receiving from AMF),, by the AMF (Singh7871 [0054] Ue transmitting a registration request to AMF i.e. being receiving from AMF), a registration request message that is sent by the terminal and forwarded by the access network device (Singh7871 [0054] Ue transmitting a registration request to AMF i.e. being receiving from AMF and registration request being forwarded by RAN to AMF).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Singh and the combined teaching of Chandra and Singh to use a registration acceptance message in order to provide information about an allowed slice. Because Singh teaches a method of instantly selecting a most appropriate slice in order to provide a service thus providing efficient spectrum utilization (Singh7871 [0004]).

As to claim 22. The combination of Chandra and Singh teaches all the limitations of parent claim 21,
 (Chandra [0049] processor 514 [0049] 516 memory [0049] computer instruction),:
The combination Chandra and Singh does not teach 
sending a registration request message to an access network device before the apparatus receives the registration accept message.
However Singh7871 wherein the first message is a registration accept message (Singh7871 [0051] a registration accept message fig. 4, S414 [0051] a registration accept message), and
the at least one memory further comprising instructions that when executed by the at least one processor, cause the apparatus to perform, at least, the following:
sending a registration request message to an access network device before the apparatus receives the registration accept message (Singh7871 fig. 4, S401 a registration request message).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Singh7871 and the combined teaching of Chandra and Singh to use a registration acceptance message in order to provide information about an allowed slice. Because Singh teaches a method of instantly selecting a most appropriate slice in order to provide a service thus providing efficient spectrum utilization (Singh7871 [0004]).

Claim 10,25,26   is/are rejected under 35 U.S.C. 103 as being unpatentable over Chandramoulli (WO/2018/141945 A1) hereinafter Chandra and in view of Singh et al. (US-PG-PUB 2017/0339688 A1) and in view of Ying et al. (US-PG-PUB 2018/0199334 A1) 

As to claim 10. The combination of Chandra and Singh teaches all the limitations of parent claim 5,
The combination of Chandra and Singh teaches wherein the preferentially processing, by the AMF, a service of the high-priority network slice based on the priority when services of the plurality of network slices collide comprises:
However the combination of Chandra and Singh does not teach when the plurality of network slices have a same priority, preferentially processing, by the AMF, a service of a high-load network slice; or randomly selecting, by the AMF, a network slice, and processing a service of the selected network slice; or preferentially processing, by the AMF, a service that is of a network slice and that arrives first.
However Ying from a similar field of endeavor teaches Ying teaches when the plurality of network slices have a same priority, preferentially processing, by the AMF, a service of a high-load network slice; or randomly selecting, by the AMF, a network slice, and processing a service of the selected network slice (Yi [0174] lines 14-16 for scheduling request with a same priority enb/gnb selecting a service using random selection); or preferentially processing, by the AMF, a service that is of a network slice and that arrives first.
(Ying [0002]-[0005]).

As to claim 25. The combination of Chandra and Singh teaches all the limitations of parent claim 21,
The combination of Chandra and Singh teaches the at least one memory further comprising instructions that when executed by the at least one processor, cause the apparatus to perform, at least, the following (Chandra [0049] processor 514 [0049] 516 memory [0049] computer instruction),
The combination of Chandra and Singh does not teach randomly selecting a network slice when a priority of the first network slice is the same as a priority of the second network slice and
processing a service of the selected network slice
 randomly selecting a network slice when a priority of the first network slice is the same as a priority of the second network slice(Ying [0174] lines 14-16 for scheduling request with a same priority enb/gnb can selecting a service using random selection); and
(Ying [0174] lines 14-16 for scheduling request with a same priority enb/gnb  selecting a service using random selection);
Thus, it would have been obvious to a person of ordinary skills before the effective filing date of the application to combine the teaching of Chandra and Singh to use random selection to process service when request for service of a same priority are received. Because Ying teaches a method of providing wireless communication which provide high flexibility and efficiency thus providing for efficient spectrum utilization (Ying [0002]-[0005]).

As to claim 26. The combination of Chandra and Singh teaches all the limitations of parent claim 21,
The combination of Chandra and Singh teaches the at least one memory further comprising instructions that when executed by the at least one processor, cause the apparatus to perform, at least, the following (Chandra [0049] processor 514 [0049] 516 memory [0049] computer instruction),
The combination of Chandra and Singh does not preferentially processing a service that is of a network slice and that arrives first when a priority of the first network slice is the same as a priority of the second network slice.
However Ying from a similar field of endeavor teaches preferentially processing a service that is of a network slice and that arrives first when a priority of the first network slice is the same as a priority of the second network slice(Ying [0174] lines 14-16 for scheduling request with a same priority enb/gnb selecting a service round-robin);
(Ying [0002]-[0005]).

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chandramoulli (WO/2018/141945 A1) hereinafter Chandra and in view of Singh et al. (US-PG-PUB 2017/0339688 A1) and in view of Ryoo et al. (US-PG-PUB 2018/0249441 A1) 

As to claim 24. The combination of Chandra and Singh teaches all the limitations of parent claim 21,
The combination of Chandra and Singh teaches the at least one memory further comprising instructions that when executed by the at least one processor, cause the apparatus to perform, at least, the following (Chandra [0049] processor 514 [0049] 516 memory [0049] computer instruction),
The combination of Chandra and Singh does not teach preferentially processing a service of a high-load network slice when a priority of the first network slice is the same as a priority of the second network slice.
However Ryoo teaches preferentially processing a service of a high-load network slice when a priority of the first network slice is the same as a priority of the second (Ryoo [0082] selecting a slice high capacity slice and embb and urlcc are both low latency services therefore have same priority see also table 2).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Ryoo and the combined teaching of Chandra and Singh to select a slice based on capacity. Because Ryoo teaches of reducing qos delay thus reducing transmission and reception duration thereby providing efficient spectrum utilization (Ryoo [0025] [0026]) 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee et al. (US-PG-PUB 2017/0303259 A1) method and apparatus for network slicing.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VOSTER PREVAL whose telephone number is (571)272-4368.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/VOSTER PREVAL/           Examiner, Art Unit 2412                                                                                                                                                                                             

/CHARLES C JIANG/           Supervisory Patent Examiner, Art Unit 2412